           Case 2:21-cv-01894-PLA Document 1 Filed 03/01/21 Page 1 of 9 Page ID #:1



1    WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
2
     6167 Bristol Parkway
3    Suite 200
     Culver City, California 90230
4    Telephone: 310-997-0471
     Facsimile: 866-286-8433
5
     Email: nick@wajdalawgroup.com
6    Attorney for the Plaintiff

7                                    UNITED STATES DISTRICT COURT
8
                                   CENTRAL DISTRICT OF CALIFORNIA
9
                                                    Case No.:
10

11
                                                    COMPLAINT FOR DAMAGES
12
     COURTNEY KENNETH RHODES A/K/A
13   COURTNEY RHODES,
              Plaintiff,                               1. VIOLATION OF THE FAIR DEBT
14                                                        COLLECTION PRACTICES ACT,
     vs.                                                  15 U.S.C. § 1692 ET SEQ.:
15

16   TRUEACCORD, CORPORATION D/B/A
     TRUEACCORD,                                       2. VIOLATION OF THE FAIR DEBT
17
                                                          COLLECTION ACT, CAL. CIV.
                    Defendant                             CODE 1788 ET SEQ.
18

19

20                                                        JURY TRIAL DEMANDED

21

22

23                                        COMPLAINT

24            NOW comes COURTNEY KENNETH RHODES A/K/A COURTNEY RHODES

25   (“Plaintiff”), by and through his attorneys, WAJDA LAW GROUP, APC, complaining as to the
26
     conduct of TRUEACCORD, CORPORATION D/B/A TRUEACCORD (“Defendant”) as follows:
27

28



                                                1
          Case 2:21-cv-01894-PLA Document 1 Filed 03/01/21 Page 2 of 9 Page ID #:2



1                                       NATURE OF THE ACTION
2
     1.      Plaintiff brings this action for damages pursuant to the Fair Debt Collections Practices Act,
3

4    (“FDCPA”) under 15 U.S.C. §1692 et seq. and the Rosenthal Fair Debt Collection Practices Act,

5    (“RFDCPA”) pursuant to Cal. Civ. Code §1788, for Defendant’s unlawful conduct.
6
                                      JURISDICTION AND VENUE
7

8    2.      This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
9
     is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1337, as the action arises
10
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim
11
     pursuant to U.S.C. §1367.
12

13
     3.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
14
     within, and a substantial portion of the events or omissions giving rise to Plaintiff’s claims occurred
15
     within the Central District of California.
16

17
                                                  PARTIES
18

19
     4.      Plaintiff is an adult male consumer presently residing at 269 Country Club Drive, Unit

20   13, Simi Valley, California, which is located within the Central District of California.
21
     5.      Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).
22

23   6.      Defendant is a third-party debt collection agency headquartered in San Francisco,
24
     California with offices also in Lenexa, Kansas.
25

26   7.      Defendant is a “person” as defined by 47 U.S.C. §153(39).

27

28



                                                       2
          Case 2:21-cv-01894-PLA Document 1 Filed 03/01/21 Page 3 of 9 Page ID #:3



1    8.      Defendant acted through its agents, employees, officers, members, directors, heirs,
2
     successors, assigns, principals, trustees, sureties, representatives and insurers at all times relevant
3
     to the instant action.
4

5                             FACTS SUPPORTING CAUSES OF ACTION
6
     9.      The instant action arises out of Defendant’s attempts to collect upon an alleged outstanding
7

8
     consumer payment obligation (“subject consumer debt”), which defendant claims is owed by the

9    Plaintiff.
10
     10.     The subject consumer debt stems from an unsecured installment loan obligation, Plaintiff
11
     had with a company known as Bright Lending Company and which Defendant claims $766.84 is
12

13   still owed.

14
     11.      On October 21, 2019, Plaintiff, through this office acting as his attorney, filed a petition
15
     for bankruptcy protection under Chapter 7 in the United States Bankruptcy Court for the Central
16

17   District of California. The case was assigned docket number 9:19-bk-11736.

18
     12.     On Schedule E/F of the filed Petition, Plaintiff listed the obligation owed to Bright Lending
19
     as an unsecured personal loan claim. Bright Lending was also listed on the claims matrix and
20

21   received notices with regard to the bankruptcy filing.

22
     13.     On February 24, 2020 the Bankruptcy Court issued an Order of Discharge to the Plaintiff,
23
     relieving him of any personal liability for the unsecured debt.
24

25   14.     According to Defendant’s website, their business policy is “code driven compliance” in
26
     which, “control, auditability and real-time updates for changing rules and regulations’ are managed
27

28



                                                        3
        Case 2:21-cv-01894-PLA Document 1 Filed 03/01/21 Page 4 of 9 Page ID #:4



1    exclusively by computer “code ensuring that all regulatory requirements are met, and allowing for
2
     the flexibility to quickly adjust to new rules and case law.”
3

4    15.    Defendant uses a nearly fully automated management system to send collection letters to

5    consumers with accounts with credit card, internet based subscription service, consumer loan, e-
6
     commerce and telecommunication account delinquencies.
7

8
     16.     On June 12, 2020, the former creditor, Bright Lending wrote to Plaintiff and advised they

9    were turning over the outstanding balance of $766.84 on the account to a third-party collection
10   agency, despite the fact the Plaintiff no longer had any personal liability to repay the debt.
11
     17.    On July 30, 2020, at 8:50:27 am PDT, a “Daryl Washington,” who subsequently identifies
12

13   himself as “your fully automated Account Manager over at TrueAccord”, acting as an agent or

14   employee of Defendant, emailed a demand for payment of the Bright Lending balance of $766.84
15
     to Plaintiff’s email address. Said demand was sent over 5 months after Plaintiff’s liability to repay
16
     this debt had already been discharged.
17

18   18.    Upon information and belief, Defendant either failed to complete its due diligence through
19
     a simple PACER search, or Defendant’s code driven compliance system failed to alert Defendant
20
     it was attempting to collect a debt Plaintiff did not have any legal liability to repay.
21

22   19.    Between July 30, 2020 and January 6, 2021, Defendant sent at least 22 separate email
23
     demands for payment of a debt it had no legal authority to attempt to collect.
24

25
     20.    Upon reading Defendant’s email demands for payment, Plaintiff was led to believe

26   Defendant still considered him to be personally liable for the repayment of the outstanding balance
27   of the Bright Lending discharged debt.
28



                                                        4
        Case 2:21-cv-01894-PLA Document 1 Filed 03/01/21 Page 5 of 9 Page ID #:5



1    21.    Further, upon information and belief, Defendant must have been aware the debt was not
2
     collectible against the Plaintiff, because its own complex automated systems would have told them
3
     so and in the 6 plus months they have actively engaged in attempting to collect the debt, they never
4
     added interest, fees or any costs.
5

6
     22.    Regardless of Defendant’s intentions, Defendant’s multiple email attempts to collect the
7
     debt deceived Plaintiff into believing he was still personally liable to repay the obligation, which
8
     in reality he was not and that Defendant was legally authorized to collect such a debt from Plaintiff,
9

10   which it was not.

11
     23.    Defendant’s actions were deceptive, unfair, misleading and inappropriate.
12

13   24.    Plaintiff has suffered financial loss including expending costs and assets in dealing with

14   Defendant’s conduct.
15
     25.    Plaintiff has further suffered a violation of his state and federally protected substantive
16

17   interests as a result of Defendant’s conduct.

18
     26.    Plaintiff further believes Defendant’s conduct is part of a scheme or practice to deceive
19
     other consumers similarly situated as himself.
20

21     COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
22
     27.    Plaintiff repeats and realleges paragraphs 1 through 26 as though fully set forth herein.
23

24
     28.    Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
25

26   29.    Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA.

27

28



                                                       5
        Case 2:21-cv-01894-PLA Document 1 Filed 03/01/21 Page 6 of 9 Page ID #:6



1    30.      Defendant, as part of its regular business, is engaged in the collection or attempt to
2
     collect, directly or indirectly, defaulted debts owed or due or asserted to be owed or due to
3
     others, and debt collection is a primary purpose of its business. Defendant also regularly uses the
4
     mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
5

6
     31.      The subject debt is a “debt” as defined by FDCPA 1692a(5) as it arises out of a
7
     transaction due or asserted to be owed or due to another for personal, family, or household
8
     purposes.
9

10            a.     Violations of the FDCPA §1692e
11
     32.      The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any
12

13   false, deceptive, or misleading representation or means in connection with the collection of any

14   debt.”
15
     33.      In addition, this section enumerates specific violations such as:
16

17
              “The false representation of – the character, amount, or legal status of any debt.” 15
18
              U.S.C.§1692e(2)(A);
19

20            “The use of any false representation or deceptive means to collect or attempt to collect
21            any debt or to obtain information concerning a consumer.” 15 U.S.C. §1692e(10).
22
     34.      Defendant violated §§1692e, e(2)(A), and e(10) through its literally false, deceptive and
23

24   misleading representation as to Plaintiff’s rights under the FDCPA. Given Defendant’s explicit

25   demands for payment and representations Plaintiff was still personally liable for the repayment
26
     of the outstanding balance of a debt, for which said personal liability was already discharged by
27
     the Bankruptcy Court and the fact Defendant made at least twenty-two (22) separate attempts to
28



                                                        6
        Case 2:21-cv-01894-PLA Document 1 Filed 03/01/21 Page 7 of 9 Page ID #:7



1    collect on this debt, Defendant blatantly violated Plaintiff’s statutorily provided rights and
2
     engaged in conduct in direct violation of the FDCPA per Ninth Circuit precedent.
3

4           WHEREFORE, Plaintiff, COURTNEY KENNETH RHODES A/K/A COURTNEY

5    RHODES, respectfully requests this Honorable Court enter judgment in his favor as follows:
6
            a. Declaring the practices complained of herein are unlawful and violate the
7

8
                aforementioned bodies of law;

9           b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
10              §1692k(a)(2)(A);
11
            c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
12
                provided under 15 U.S.C. §1692k(a)(1);
13

14
            d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.

15              §1692k(a)(3); and
16          e. Awarding any other relief as this Honorable Court deems just and appropriate.
17
           COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
18
                                             PRACTICES ACT
19

20   35.    Plaintiff restates and realleges paragraphs 1 through 34 as though fully set forth herein.
21
     36.    Plaintiff is a “person” as defined by Cal. Civ. Code §1788.2(g).
22

23
     37.    The alleged subject debt is a “debt” and “consumer debt” as defined by Cal. Civil Code
24
     §1788.2(d) and (f).
25

26   38.    Defendant is a debt collector as defined by Cal. Civil Code §1788.2(c).
27

28



                                                       7
        Case 2:21-cv-01894-PLA Document 1 Filed 03/01/21 Page 8 of 9 Page ID #:8



1           a.      Violations of RFDCPA §1788.17
2
     40.    The RFDCPA, pursuant to Cal. Civ. Code §1788.17 states “Notwithstanding any other
3

4    provision of this title, every debt collector collecting or attempting to collect a consumer debt

5    shall comply with the provisions of section 1692b to 1692j, inclusive of, and shall be subject to
6
     the remedies in Section 1692k of Title 15 of the United States Code.”
7

8
     41.    As outlined above, through their conduct in attempting to collect upon the subject debt,

9    Defendant violated 1788.17; and 15 U.S.C. §§1692e of the FDCPA. Defendant engaged in
10   deceptive and noncompliant conduct in its attempts to collect a debt from Plaintiff, which
11
     Plaintiff did not personally owe, in violation of the RFDCPA.
12

13   42.    Defendant willfully and knowingly violated the RFDCPA. Defendant’s willful and

14   knowing violations of the FDCPA should trigger this Honorable Court ability to award Plaintiff
15
     statutory damages of to $1,000.00, as provided under Cal. Civ. Code §1788.30(b).
16

17          WHEREFORE, Plaintiff, COURTNEY KENNETH RHODES A/K/A COURTNEY

18   RHODES, respectfully requests this Honorable Court enter judgment in his favor as follows:
19
            a. Declare the practices complained of herein are unlawful and violate the
20
               aforementioned statute;
21

22          b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code §1788.30(a);

23          c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
24
                 §1788.30(b);
25
            d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ.
26
                 Code §1788.30(c); and
27

28          e. Award any other relief as the Honorable Court deems just and proper.


                                                       8
       Case 2:21-cv-01894-PLA Document 1 Filed 03/01/21 Page 9 of 9 Page ID #:9



1

2
     Dated: March 1, 2021                     Respectfully submitted,
3

4                                             By: /s/_Nicolas M. Wajda_________
5
                                              WAJDA LAW GROUP, APC
                                              Nicholas M. Wajda (State Bar No. 259178)
6                                             6167 Bristol Parkway
                                              Suite 200
7                                             Culver City, California 90230
8
                                              Telephone: 310-997-0471
                                              Facsimile: 866-286-8433
9                                             Email: nick@wajdalawgroup.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                          9
